No. 07-14-00398-CV


Expelled Grain Products, LLC and             §      From the 64th District Court
Scott Theiring                                        of Castro County
 Appellants                                  §
                                                    August 17, 2016
v.                                           §
                                                    Opinion by Justice Pirtle
Corn Mill Enterprises, LLC                   §
 Appellee

                                   J U D G M E N T


       Pursuant to the opinion of the Court dated August 17, 2016, it is ordered,

adjudged and decreed that the judgment of the trial court be reversed as to the award of

attorney’s fees and remanded to the trial court for a redetermination of attorney’s fees

consistent with this opinion and that, in all other respects, the judgment of the trial court

be affirmed.


       It is further ordered that appellants pay all costs in this behalf expended for which

let execution issue.


       It is further ordered that this decision be certified below for observance.


                                           oOo